         Case 1:16-cv-01100-LAP Document 25 Filed 03/31/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

YING LAN LI, et al.,

                      Petitioners,
                                                16 Civ. 1100 (LAP)
-against-
                                                       ORDER
JEH JOHNSON et al.,

                      Respondents.



LORETTA A. PRESKA, Senior United States District Judge:

    In light of Petitioners’ letter of October 13, 2020 (dkt.

no. 24), this case is hereby dismissed without prejudice.

    The Clerk of Court shall mark this action closed and all

pending motions denied as moot.

SO ORDERED.

Dated:       New York, New York
             March 31, 2021

                              __________________________________
                              LORETTA A. PRESKA
                              Senior United States District Judge




                                      1
